                                                                                   i       L       E

                                                                                  OCT 30 2018
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                    CLERK, U.S. DISTRICT COURT
                                                                                       RICHMO?jD
                                Richmond Division


MICHAEL B. O'CONNOR,

       Petitioner,

V.                                               Civil Action No. 3:18CV297-HEH


UNITED STATES OF AMERICA,

       Respondent.


                              MEMORANDUM OPINION
                        (Denying Motion for Reconsideration)

       Petitioner, a federal inmate proceeding pro se, submitted a letter. (ECF No. 1.)

Given the content ofthis document,the Court found it was appropriate to give Petitioner

the opportunity to pursue this action as a petition for a writ of habeas corpus under 28

U.S.C. § 2241. See Rivenbark v. Virginia, 305 F. App'x 144, 145 (4th Cir. 2008).

       By Memorandum Order entered on May 10,2018, the Court directed Petitioner,

within twenty(20) days ofthe date of entry thereof, to complete and return the

standardized form for filing a § 2241 petition. The Court warned Petitioner that the

failure to comply with the terms ofthe May 10,2018 Memorandum Order would result in

the dismissal ofthe action. See Fed. R. Civ. P. 41(b). More than twenty(20)days

elapsed and Petitioner had not completed and returned the standardized form for filing a

§ 2241 petition or otherwise responded to the May 10, 2018 Memorandum Order.

Accordingly, by Memorandum Order entered on June 25,2018,the Court dismissed the

action.
          On July 26, 2018, the Court received a Notice of Appeal and Motion for

Reconsideration from Petitioner. Petitioner contends that he wishes to pursue the action

as a 28 U.S.C. § 2241, but he did not have time to complete the § 2241 form.

          Accordingly, by Memorandum Order entered on August 16, 2018, the Court

directed the Clerk to mail Petitioner the form for filing a § 2241 petition. The Court

informed Petitioner that if he wished to pursue this action as a 28 U.S.C. § 2241, he must

complete and return the form to the Court within thirty(30)days ofthe date of entry

thereof. Over sixty(60)days have elapsed since the entry ofthe August 16,2018

Memorandum Order and Petitioner has not returned a § 2241 form to the Court.

Accordingly, Petitioner's Motion for Reconsideration(ECF No. 7)will be denied. If

Petitioner submits the completed § 2241 form in the future it will be processed as a new

action.


       An appropriate Order will accompany this Memorandum Opinion.



                                                               /s/
                                           Henry E. Hudson
Date:bct.3»jS.ol9                          Senior United States District Judge
Richmond, Virginia
